UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6469


KENNETH J. JOHNSON, JR.,

                Plaintiff - Appellant,

          v.

J. AL CANNON, JR., Sheriff; MITCH P. LUCAS, Detention Center
Administrator; A. HANSON, Major at Detention Center; CAPTAIN
GATHERS, at Detention Center; CAPTAIN BEATTY, at Detention
Center,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Patrick Michael Duffy, Senior
District Judge. (4:08-cv-00776-PMD)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kenneth J. Johnson, Jr., Appellant Pro Se. Eugene P. Corrigan,
III, GRIMBALL & CABANISS, Charleston, South Carolina; Harry V.
Ragsdale, CORRIGAN & CHANDLER, LLC, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth J. Johnson, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Johnson v. Cannon, No. 4:08-cv-00776-PMD (D.S.C. Mar.

15, 2010).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2